407 F.2d 852
Robert John L. HARVILL, Appellant,v.UNITED STATES of America, Appellee.
No. 22845.
United States Court of Appeals Ninth Circuit.
Feb. 28, 1969,Rehearing Denied March 19, 1969.

Lawrence Cantor, (argued) of Machmer, Lehman & Cantor, Phoenix, Ariz., for appellant.
Lawrence Turoff (argued) Asst. U.S. Atty., Edward E. Davis, U.S. Atty., Phoenix, Ariz., for appellee.
Before MADDEN, Judge of the United States Court of Claims, and MERRILL and BROWNING, Circuit Judges.
PER CURIAM:


1
Appellant stands convicted of the theft of a case of cigarettes from an interstate shipment.  He contends that no evidence connects the cigarettes traced to him with those that were stolen.


2
We disagree.  The evidence is clear that cigarettes sold by appellant to a friend were from an interstate shipment destined for an Air Force base.  Circumstantial evidence supports the conclusion that appellant was the thief.


3
Judgment affirmed.